DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 10/28/2021, with respect to rejection of claims under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims under 35 USC 101 has been withdrawn. 
Applicant's arguments filed 10/28/2021 with respect to the claims rejected under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues claim 1 is not obvious in view of the collective teaching of cited references. Specifically, that the rejection incorrectly finds no link between the mask and the garment. However, examiner still maintains it would have been obvious to one of ordinary skill in the art before the effective filing date for a wearer to don the jacket of Neal and the mask of Spiteri. One skilled in the art would understand that donning both garments together is well known in the art and is widely practiced, in both hooded and un-hooded configurations. This well-known combination is evidence by the below reference, which show users wearing a mask and hooded garment in combination. 
Samchui.com reference:

    PNG
    media_image1.png
    748
    665
    media_image1.png
    Greyscale

	One of ordinary skill in the art would be motivated wear both, while sleeping on plane for example. Therefore, the burden is on Applicant to prove the above combination is not obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0152270 A1 to Neal (hereinafter “Neal”) in view of US 5,946,729 A to Sakurai (hereinafter “Sakurai”), in further view of US 2002/0138891 A1 to Spiteri (hereinafter “Spiteri”) and in further view of US 9,521,873 B1 to Mignone (hereinafter “Mignone”). 
	For claim 1, Neal discloses a sleeping garment assembly having an integrated pillow 5for cushioning a user's head during sleep, said assembly comprising: 
a garment (101), said garment having a pair of sleeves and a main portion wherein said garment is configured for being worn on a user's upper body such that said main portion covers a torso of the user (see fig. 1), said garment having a hood (102) being positionable over the user's head (see fig. 1), said hood being hollow (see cross section of fig. 4); 
10a pillow (103) being removably positioned in said hood wherein said pillow is configured to cushion the user's head for sleeping (see fig. 4 wherein 103 is in hood 102).
removably,” although not explicitly disclosed, one skilled in the art would understand all objects are capable of being removed either purposely or inadvertently, and one skilled in the art would also understand in situations of a punctured pillow or a pillow that needs replacement, removal may be necessary. For example, attention is directed to Sakurai teaching an analogous head cushioning system (see abstract and fig. 5 of Sakurai). Specifically, Sakurai teaches as shown in FIG. 4, an opening 2d with a zipper is provided at the top front part of the hood 2 to allow the gas bag 8 to be removed from, or inserted into, the enclosed space within the hood 2 (col. 3, lines 11-21). 

    PNG
    media_image2.png
    910
    718
    media_image2.png
    Greyscale

removably positioned in the hood for the above reasons. 
Even further, removability is considered a functional recitation. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	The modified Neal does not specifically disclose a mask being worn over the user's eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend 15across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn. 
	However, attention is directed to Spiteri teaching a mask being worn over the user’s eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn (see abstract, para 0020 and fig. 1 of Spiteri). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date for a wearer to don the jacket of Neal and the mask of Spiteri. The recitation of the garment and the mask are interpreted as two separate unconnected elements. In Claim 1, no structural relationship exists between the garment and the mask, and therefore, requires only a separate finding of each structure in the prior art. 
	The modified Neal does not specifically disclose a pocket being coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage.  
	However, attention is directed to Mignone teaching an analogous hooded wearable garment (see abstract of Mignone). Specifically, Mignone teaches a pocket coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage (see, col. 5, lines 3-29, annotated fig. 1 and alternately, an upper edge is formed when said hood is lowered from the wearer’s head and the opening is orientated upwards).

    PNG
    media_image3.png
    473
    675
    media_image3.png
    Greyscale

	It would have bene obvious to one of ordinary skill in the art before the effective filing date wherein Neal would be modified wherein said pocket being coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage, for safely securing items and articles within the pocket, as taught by Mignone (col. 1, line 35 to col. 2, line 39). 

	For claim 2, the modified Neal does teach the assembly according to claim 1, wherein said hood has said inside wall and an outside wall, said inside wall being spaced from said outside wall to define a space within said hood such that said hood is hollow, each of said inside and outside walls having a first edge, said first edge of said inside wall being aligned with 25and being spaced from said first edge of said outside wall to define an opening to access said space (see figs. 4 and 5 of Neal and 

    PNG
    media_image4.png
    1045
    638
    media_image4.png
    Greyscale

said opening extending around a front perimeter of said hood (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions). 
	
	For claim 4, The modified Neal does teach t30he assembly according to claim 2, wherein said pillow has a first surface, said first surface being concavely arcuate such that said pillow has a bowl shape Page 2 of 8wherein said pillow is configured to conform to the users head (Neal described the pillow expanding around the neck portion of the hood to provide comfort to an end user, see paras 0015-0018), said pillow being extendable through said opening to position said pillow in said space (see fig. 4 of Neal), said pillow being comprised of a resiliently compressible material (inflatable pillow of Neal when properly filled exhibits compressible characteristics depending on forces applied thereon).  

	For claim 5, the modified Neal does teach t5he assembly according to claim 4, further comprising a closure being coupled to said hood, said closure being aligned with said first edge of each of inside and outside walls, said closure closing said opening when said closure is closed (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions), said closure facilitating said opening to be opened when said closure is opened, said closure retaining said pillow in said space when said closure is closed (see figs. 4 and 5 of Neal and their associated descriptions). 

For claim 6, Neal discloses a sleeping garment assembly having an integrated pillow for cushioning a user's head during sleep, said assembly comprising: a garment (101), said garment having a pair of sleeves and a main portion wherein said garment is configured for being worn on a user's upper body such that 15said main portion covers a torso of the user (see fig. 1), said garment having a hood (102) being positionable over the user's head (see fig. 1), said hood being hollow (see cross section wherein 103 is in hood 102), said garment having a bodice and a pair of sleeves (See fig. 1), said hood having an inside wall and an outside wall, said inside wall being spaced from said outside wall to define a space within said hood such that said hood is hollow, each 20of said inside and outside walls having a first edge (see figs. 4 and 5 of Neal and their associated descriptions), 
Neal does not specifically disclose said first edge of said inside wall being aligned with and being spaced from said first edge of said outside wall to define an opening to access said space. 
However, attention is directed to Sakurai teaching an analogous head cushioning system (see abstract and fig. 5 of Sakurai). Specifically, Sakurai teaches as shown in FIG. 4, an opening 2d with a zipper is provided at the top front part of the hood 2 to allow the gas bag 8 to be removed from, or inserted into, the enclosed space within the hood 2 (col. 3, lines 11-21). 

    PNG
    media_image2.png
    910
    718
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein said first edge of said inside wall being aligned with and being spaced from said first edge of said outside wall to define an opening to access said space for situations in which a punctured pillow or a pillow that needs replacement, removal may be necessary through the opening provided defined by the inside and outside walls of the hood portion of Neal.
said opening extending around a front perimeter of said hood (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions); 
a mask being worn over the user's eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend 15across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn. 
	However, attention is directed to Spiteri teaching a mask being worn over the user’s eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn (see abstract, para 0020 and fig. 1 of Spiteri). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date for a wearer to don the jacket of Neal and the mask of Spiteri. The recitation of the garment and the mask are interpreted as two separate unconnected elements. In Claim 1, no structural relationship exists between the garment and the mask, and therefore, requires only a separate finding of each structure in the prior art. 
The modified Neal does not specifically disclose a pocket being coupled to said inside wall of said hood such that said pocket is 30accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage. 
However, attention is directed to Mignone teaching an analogous hooded wearable garment (see abstract of Mignone). Specifically, Mignone teaches a pocket coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage (see, col. 5, lines 3-29, annotated fig. 1 and alternately, an upper edge is formed when said hood is lowered from the wearer’s head and the opening is orientated upwards).

    PNG
    media_image3.png
    473
    675
    media_image3.png
    Greyscale

	It would have bene obvious to one of ordinary skill in the art before the effective filing date wherein Neal would be modified wherein said pocket being coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage, for safely securing items and articles within the pocket, as taught by Mignone (col. 1, line 35 to col. 2, line 39). 
Page 3 of 8a pillow (103) being... positioned in said hood wherein said pillow is configured to cushion the user's head for sleeping (see fig. 4 wherein 103 is in hood 102).
removably,” although not explicitly disclosed, one skilled in the art would understand all objects are capable of being removed either purposely or inadvertently, and one skilled in the art would also understand in situations of a punctured pillow or a pillow that needs replacement, removal may be necessary. For example, attention is directed to Sakurai teaching an analogous head cushioning system (see abstract and fig. 5 of Sakurai). Specifically, Sakurai teaches as shown in FIG. 4, an opening 2d with a zipper is provided at the top front part of the hood 2 to allow the gas bag 8 to be removed from, or inserted into, the enclosed space within the hood 2 (col. 3, lines 11-21). 

    PNG
    media_image2.png
    910
    718
    media_image2.png
    Greyscale

removably positioned for the above reasons. 
Even further, removability is considered a functional recitation. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
said pillow having a first surface, said first surface being concavely arcuate such that said pillow has a bowl shape wherein said pillow is configured to conform to 5the users head (Neal described the pillow expanding around the neck portion of the hood to provide comfort to an end user, see paras 0015-0018), said pillow being extendable through said opening to position said pillow in said space (see fig. 4 of Neal), said pillow being comprised of a resiliently compressible material (inflatable pillow of Neal when properly filled exhibits compressible characteristics depending on forces applied thereon);
a closure being coupled to said hood, said closure being aligned with said first edge of each of inside and outside walls, said closure closing said opening 10when said closure is closed (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions), said closure facilitating said opening to be opened when said closure is opened, said closure retaining said pillow in said space when said closure is closed (see figs. 4 and 5 of Neal and their associated descriptions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALLY HADEN/Primary Examiner, Art Unit 3732